Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sok Hong	 on 04/16/2021. The application has been amended as follows: 
In claim 14 line 20, before “the level” insert –wherein—
In claim 25 line 3, before “appearance” insert –an--
Cancel claims 18, 19, 29 and 30.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The most relevant prior art references of record including, “Sekaiju and the Mysterious Dungeon,” and “Dungeon Fighter Online,” neither anticipate nor render obvious the ordered combination of claim limitations of independent claims 13 and 14, specifically comprising:
In claim 13, “a point giving function configured to give a point for raising a level outside of the event to the player character, which participates in the event, and wherein the level of the player character out of the event does not reach an upper limit when the predetermined condition is satisfied, and the predetermined condition is to clear the event” and

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995.  The examiner can normally be reached on Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715